 
 
I 
111th CONGRESS
1st Session
H. R. 968 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Shadegg (for himself and Mr. Bartlett) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Consumer Product Safety Act to provide regulatory relief to small and family-owned businesses. 
 
 
1.Specification of Constitutional Authority For Enactment of LawThis Act is enacted pursuant to the power granted to Congress under article 1, section 8, clause 3.
2.Certain requirements inapplicable to second-hand sellersSection 19 of the Consumer Product Safety Act (15 U.S.C. 2068) is amended by adding at the end thereof the following:

(c)Exceptions for Second-hand Sellers
(1)In generalIt is not a violation of subsection (a)(1) or (a)(2) of this section for a second-hand seller to sell, offer for sale, or distribute in commerce—
(A)a consumer product for resale that is treated as a banned hazardous substance under the Federal Hazardous Substances Act (15 U.S.C. 1261 et seq.) because of the application of section 101(a) of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a); or
(B)a children’s product without the label required by section 14(c) of this Act.
(2)Second-hand seller definedIn this subsection, the term second-hand seller means—
(A)a consignment shop, thrift shop, or similar enterprise that sells, offers for sale, or distributes in commerce a product after the first retail sale of that product;
(B)an individual who utilizes the Internet, a yard sale, or other casual means of selling, or offering for sale, such a product; or
(C)a person who sells, or offers for sale, such a product at an auction for the benefit of a nonprofit organization..
3.Prospective application of lead content and third party testing rules
(a)Lead ContentSection 101(a) of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a(a)) is amended—
(1)by striking (b) beginning on the dates provided in paragraph (2), in paragraph (1) and inserting (b),;
(2)by striking (15 U.S.C. 1261 et seq.). in paragraph (1) and inserting (15 U.S.C. 1261 et seq.) if it is manufactured after the date on which such limit takes effect.;
(3)by striking 180 days in paragraph (2)(A) and inserting 360 days;
(4)by striking 1 year in paragraph (2)(B) and inserting 18 months;
(5)by striking 3 years in paragraph (2)(C) and inserting 31/2 years; and
(6)by striking 3 years in paragraph (2)(D) and inserting 31/2 years.
(b)Third Party TestingSection 14(a)(3)(A) of the Consumer Product Safety Act (15 U.S.C. 2063(a)(3)(A)) is amended by inserting after August 9, 2009, and after manufactured.
(c)ApplicationThe amendments made by subsections (a) and (b) shall be treated as having taken effect on August 15, 2008.
4.Lead content certification; waiver of third party testing requirementSection 14(g) of the Consumer Product Safety Act (15 U.S.C. 2063(g)) is amended by adding at the end thereof the following:

(5)Special rule for lead content testing and certificationSubsection (a) shall not require the manufacturer or private labeler of a product to test a product for, or certify it with respect to, lead content if—
(A)each component of the product has been tested for lead content by the manufacturer or private labeler of the component; and
(B)the manufacturer or private labeler of each such component certifies that the component (including paint, electroplating, and other coatings) does not contain more lead than the limit established by section 101(a)(2) of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a(a)(2))..
5.Suspension of enforcement pending final regulationsNotwithstanding any provision of law to the contrary, neither the Consumer Product Safety Commission nor the Attorney General of any State may initiate an enforcement proceeding under the Consumer Product Safety Act or the Federal Hazardous Substances Act for failure to comply with the requirements of, or for violation of, the following provisions of law until 30 days after the date on which the Commission issues the referenced rule, regulation, or guidance:
(1)Section 101(a) of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a) with respect to materials, products, or parts described in subsection (b)(1), until the date on which the Commission promulgates a final rule providing the guidance required by section 101(b)(2)(B) of that Act.
(2)Section 101(a) of that Act with respect to certain electronic devices described in section 101(b)(4) of that Act, until the date on which the Commission, by final regulation, issues the requirements described in subparagraph (A) of section 101(b)(4) and establishes the schedule described in subparagraph (A) of section 101(b)(4).
(3)Section 14(a)(1) or (2) of the Consumer Product Safety Act (15 U.S.C. 2063(a)(1) or (2)), until the date on which—
(A)the Commission has established and published final notice of the requirements for accreditation of third party conformity assessment bodies under section 14(a)(3)(B)(vi) of that Act for products to which children’s product safety rules established or revised before August 14, 2008, apply,
(B)the Commission has established by final regulation requirements for the periodic audit of third party conformity assessment bodies under section 14(d)(1) of that Act (15 U.S.C. 2063(d)(1)), or
(C)the Commission has by final regulation initiated the program required by section 14(d)(2)(A) of that Act (15 U.S.C. 2063(d)(2)(A)) and established protocols and standards under section 14(d)(2)(B) of that Act (15 U.S.C. 2063(d)(2)(B)),whichever is last.
6.Waiver of civil penalty for initial good faith violationSection 20(c) of the Consumer Product Safety Act (15 U.S.C. 2069(c)) is amended by adding at the end thereof the following: “The Commission shall waive any civil penalty under this section if the Commission determines that—

(1)the violation is the first violation of section 19(a) by that person; and
(2)the person was acting in good faith with respect to the act or omission that constitutes the violation..
7.Small enterprise compliance assistance
(a)In GeneralWithin 180 days after the date of enactment of this Act, or as soon thereafter as is practicable, the Consumer Product Safety Commission, in consultation with the Small Business Administration and State small business agencies, shall develop a compliance guide for small enterprises to assist them in complying with the requirements of the Consumer Product Safety Act (15 U.S.C. 2051 et seq.) and other Acts enforced by the Commission.
(b)ContentsThe guide—
(1)shall be designed to assist small enterprises to determine—
(A)whether the Consumer Product Safety Act (or any other Act enforced by the Commission) applies to their business activities;
(B)whether they are considered distributors, manufacturers, private labelers, or retailers under the Act; and
(C)which rules, standards, regulations, or statutory requirements apply to their business activities;
(2)shall provide guidance on how to comply with any such applicable rule, standard, regulation, or requirement, including—
(A)what actions they should take to ensure that they meet the requirements; and
(B)how to determine whether they have met the requirements; and
(3)may contain such additional information as the Commission deems appropriate, including telephone, e-mail, and Internet contacts for compliance support and information.
(c)Publication and DistributionThe Commission shall—
(1)publish a sufficient number of copies of the guide to satisfy both individual requests for copies and mass requests to accommodate distribution by chambers of commerce, trade associations and other organizations the membership of which includes small enterprises whose business activities are affected by the requirements of the Consumer Product Safety Act and other Acts enforced by the Commission;
(2)make the guide available, without charge, by mail; and
(3)provide easy access to the guide on the Commission’s public website. 
 
